Abatement Order filed April 7, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00166-CR
                              NO. 14-21-00167-CR
                                ____________

                DEXTER TRAVON CARPENTER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                             Harris County, Texas
                  Trial Court Cause No. 1592887 and 1592908


                             ABATEMENT ORDER

      Appellant is represented by retained counsel, Arthur Washington.
Appellant’s brief was originally due July 21, 2021. On November 2, 2021, we
abated this appeal for a hearing to determine the reason for failure to file a brief.
See Tex. R. App. P. 38.8(b). On January 14, 2022 a record of the hearing was filed.
On February 11, 2022 a supplemental clerk’s record was filed. The trial court made
findings that appellant desires to continue his appeal with Arthur Washington as
his appellate counsel. The trial court did not make findings on the date certain
when the brief would be filed. On February 17, 2022, this court ordered Arthur
Washington to file a brief with the clerk of this court within 30 days. On March 21,
2022, the time to file appellant’s brief expired. No brief or motion for extension of
time was filed. See Tex. R. App. P. 38.6(a).
      Rule 38.8 provides that we will not dismiss or consider the appeal without
briefs unless it is shown the appellant no longer desires to prosecute his appeal or
that he is not indigent and has failed to make necessary arrangements for filing a
brief. Tex. R. App. P. 38.8(b). Pursuant to Tex. R. App. P. 38.8(b) (a copy of
which is attached) the judge of the 177th District Court shall (1) immediately
conduct a hearing, at which appellant, appellant’s counsel, and state’s counsel shall
participate, either in person or by video teleconference, to determine (a) the reason
for the failure to file a brief; (b) if appellant desires to continue the appeal, a date
certain when appellant’s brief will be filed; and (2) prepare a record, in the form of
a reporter’s record, of the hearing. If appellant is indigent, the judge shall take
such measures as may be necessary to assure effective representation of counsel,
which may include the appointment of new counsel. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law,
and shall order the court reporter to forward a transcribed record of the hearing, a
videotape or compact disc, if any, containing a recording of the video
teleconference, and order the trial clerk to forward a supplemental clerk’s record
containing the findings and conclusions. Those records shall be filed with the
clerk of this court on or before May 12, 2022.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

                                   PER CURIAM

Panel Consists of Justices Wise, Poissant, and Wilson.
                       RULE 38. REQUISITES OF BRIEFS


Tex. R. App. P. 38.8. Failure of Appellant to File Brief.
      (b) Criminal Cases.
             (1) Effect.    An appellant's failure to timely file a brief does not
authorize either dismissal of the appeal or, except as provided in (4), consideration
of the appeal without briefs.
             (2) Notice. If the appellant's brief is not timely filed, the appellate
clerk must notify counsel for the parties and the trial court of that fact. If the
appellate court does not receive a satisfactory response within ten days, the court
must order the trial court to immediately conduct a hearing to determine whether
the appellant desires to prosecute his appeal, whether the appellant is indigent, or,
if not indigent, whether retained counsel has abandoned the appeal, and to make
appropriate findings and recommendations.
             (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which record -- including any order and
findings -- must be sent to the appellate court.
             (4) Appellate Court Action. Based on the trial court's record, the
appellate court may act appropriately to ensure that the appellant's rights are
protected, including initiating contempt proceedings against appellant's counsel. If
the trial court has found that the appellant no longer desires to prosecute the
appeal, or that the appellant is not indigent but has not made the necessary
arrangements for filing a brief, the appellate court may consider the appeal without
briefs, as justice may require.